Citation Nr: 0206265	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  01-07 639A	)	DATE
	)
	)


THE ISSUE

Whether the October 1985 decision of the Board of Veterans' 
Appeals (Board) that denied service connection for multiple 
sclerosis should be reversed or revised on the grounds of 
clear and unmistakable error (CUE).




REPRESENTATION

Moving party represented by:  Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active duty for training from August 1962 to 
February 1963.

An August 1980 Regional Office (RO) rating decision denied 
service connection for multiple sclerosis.  The veteran was 
notified of the decision in September 1980 and he did not 
appeal.

In 1984, the veteran submitted an application to reopen the 
claim for service connection for multiple sclerosis.  An 
August 1984 RO rating decision determined there was no new 
and material evidence to reopen the claim, and the veteran 
appealed.  In an October 1985 decision, the Board denied 
service connection for multiple sclerosis.

In correspondence dated in September 2001, the veteran's 
representative requested review of the October 1985 Board 
decision on the grounds of CUE for denying service connection 
for multiple sclerosis.



FINDINGS OF FACT

1.  In an October 1985 decision, the Board denied the 
veteran's appeal for service connection for multiple 
sclerosis.

2.  There was a tenable basis for the Board's October 1985 
decision.

3.  All evidence needed for proper adjudication of the 
veteran's appeal for service connection for multiple 
sclerosis was of record in October 1985 and the appropriate 
statutory and regulatory provisions were considered.




CONCLUSION OF LAW

The October 1985 Board decision, denying service connection 
for multiple sclerosis, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. 
§ 20.1403 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in a 
rating decision that was subsumed in that decision.  Smith v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Effective November 21, 
1997, however, the provisions of Pub. L. No. 105-111, 111 
Stat. 2271 (codified at 38 U.S.C.A. § 7111) permit challenges 
to decisions of the Board on the grounds of CUE.  Final 
regulations amending the Rules of Practice before the Board 
were promulgated and became effective February 12, 1999, 
providing for procedures to challenge prior Board decisions 
on the basis of CUE.  64 Fed. Reg. 2134-2141 (1999).  It is 
apparent, however, that Congress, in creating § 7111, 
intended VA to follow the established case law defining CUE.  
64 Fed. Reg. 2134, 2137 (1999); Donovan v. West, 158 F. 3d 
1377, 1382-83 (Fed. Cir. 1998).  This case law is found 
primarily in the precedent opinions of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court).  CUE is defined in Rule 1403(a) of 
the Rules of Practice (codified at 38 C.F.R. § 20.1403(a)) as 
"the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  Review for CUE in a prior 
Board decision must be based on the record and the law as it 
existed when that decision was made.  38 C.F.R. § 20.1403(b); 
Russell v. Principi, 3 Vet. App. 310, 314 (1992).

In order to establish CUE, a claimant must demonstrate the 
following:  (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. at 313-14).

Further, with respect to the first prong of the CUE test, the 
Court has held that allegations that previous adjudications 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  Baldwin v. West, 13 
Vet. App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  Similarly, absent VA's commission of "a grave 
procedural error," see Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), the Court has held that the VA's breach of its 
duty to assist cannot form a basis for a claim of CUE.  Tetro 
v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994).

In addition, in a recent decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 20.1404(b), which required that a claimant plead 
CUE with sufficient particularity, was invalid.  The Federal 
Circuit reasoned that 38 C.F.R. § 20.1404(b), in conjunction 
with the rule codified at 38 C.F.R. § 20.1409(c), operated to 
prevent Board review of any CUE claim that was the subject of 
a motion that was denied for failure to comply with the 
filing and pleading requirements of the rule codified at 38 
C.F.R. § 20.1404(b).  The Federal Circuit explained that the 
regulation was contrary to the requirement of 38 U.S.C.A. 
§ 7111(e) that a CUE claim "shall be decided by the Board on 
the merits."  Disabled American Veterans v. Gober, 234 F.3d 
682 (Fed. Cir. 2000).  In that same decision, however, the 
Federal Circuit upheld the validity of each of the other 
implementing regulations that had been challenged.  Id.

The Board notes that recently in Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001) the Federal Circuit rendered 
several holdings which were subsequently addressed in a 
precedent opinion of the VA General Counsel.  In VAOPGCPREC 
12-2001 it was held, in essence, that Roberson conflicted 
with other caselaw of the Federal Circuit and did not 
overrule the conflicting cases.  Thus, it was held in the 
VAOPGCPREC 12-2001 that the standard for adjudication of 
alleged CUE remained the same and that there was no duty to 
fully develop a motion alleging CUE because there is nothing 
to develop in light of the fact that a determination of CUE 
is limited to the evidence on file, or constructively on 
file, at the time of the decision being challenged.

A review of the October 1985 Board decision shows that the 
Board found multiple sclerosis was not present in service and 
that it was first manifested after service.  A review of that 
decision reveals that the Board considered the provisions of 
38 U.S.C.A. §§ 101(24), 106, 1131, previously 331; and 38 
C.F.R. § 3.102.  Active military service is defined, in part, 
as active duty and any period of active duty for training 
(ACDUTRA) during which an individual is disabled or dies from 
a disease or injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24) (West 1991).  Neither the 
presumption of soundness on entrance into service, nor the 
statutory presumption of service incurrence of certain 
chronic disorders manifested to a compensable degree within 
the year after service, applies when service is ACDUTRA.  See 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

The evidence of record in October 1985 included medical 
records and statements from various individuals.  That 
evidence is discussed below.

Service medical records are negative for complaints or 
findings related to multiple sclerosis.  On a report of 
medical history completed at the time of his medical 
examination in January 1963 for separation from service, the 
veteran reported that he had never had neuritis, paralysis, 
eye trouble, and foot trouble.  Multiple sclerosis was not 
found on examination.  The only disability listed on the 
report of examination in January 1963 was pes planus.  

A private medical report dated in October 1976 notes that the 
veteran underwent neurological consultation.  He reported a 
history of a numb spot on the left side of his leg 14 years 
earlier that lasted for two years and disappeared.  He also 
reported an episode of blurred vision ten years earlier.

A private medical report shows that the veteran was 
hospitalized from February to March 1980.  He gave a history 
of optic neuritis and that he had noticed the onset of right 
leg weakness and clumsiness in recent months.  The diagnoses 
were herniated disc, 4th and 5th lumbar interspace on left, 
and myelopathy of undetermined etiology.

A private medical report shows that the veteran was seen for 
neurological evaluation in March 1980.  It was noted that the 
problems with his right leg tended to wax and wane, although 
it was not as weak as when he was in the hospital.  

A statement dated in August 1980 from the secretary of a 
medical doctor notes that the veteran had been treated in 
1964 by the medical doctor.  It was noted that the treatment 
records were no longer available.

A statement dated in August 1980 was received from the 
veteran's father.  The signatory noted that the veteran had 
entered service in 1962 and complained of periodic pain in 
his back and immobility in his legs during the later part of 
his service.

A private medical report dated in June 1984 notes that the 
veteran had been treated by the signatory's brother, a doctor 
of osteopathy, from 1966 through 1973.  The signatory 
reported that the veteran had been treated intermittently for 
blurred vision with a final diagnosis of left eye bulbous 
neuritis.  It was noted that the veteran had also been 
treated for urinary frequency and occasional respiratory 
infections.

A private medical report dated in June 1984 notes that the 
veteran had blurred vision related to multiple sclerosis in 
1966.  The signatory, a medical doctor, related that the 
veteran had been seen by another physician in 1966.

A private medical report dated in June 1984 shows that the 
veteran was seen for an episode of bronchitis in 1977.  It 
was noted that the veteran reported having previously 
experienced a bout of optic neuritis.

A private medical report date in July 1984 reveals that the 
veteran was treated for blurred vision and numbness in the 
left leg in June 1963.

The veteran, a medical doctor, and an individual with 
experience in social work and multiple sclerosis cases 
testified at a hearing in March 1985.  The veteran testified 
to the effect that he had symptoms of multiple sclerosis in 
service.  The physician testified to the effect that the 
veteran's symptoms in service were the early manifestation of 
multiple sclerosis.  The other individual testified to the 
effect that the veteran probably had multiple sclerosis 
before the time it was actually diagnosed.

Statements of comrades of the veteran were received in 1985.  
Those statements are to the effect that the veteran had no 
medical problems prior to service and that he had various 
medical problems while in service, including upper 
respiratory problems, numbness of his legs and feet, and 
blurred vision.

The veteran testified at a hearing before members of the 
Board in August 1985.  His testimony was to the effect that 
he had multiple sclerosis that had its onset in service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. § 3.303.

The evidence of record in October 1985 did not show the 
presence of multiple sclerosis in service or for many years 
later.  Various private medical reports revealed that the 
veteran had symptoms of multiple sclerosis shortly after 
separation from service, but those reports do not demonstrate 
the presence of those symptoms in service, other than by 
history reported by the veteran.  It is clear from the 
overall evidence that the physicians who noted the presence 
of multiple sclerosis symptoms since service or shortly 
thereafter relied on statements obtained from the veteran 
because there are no clinical findings in the service medical 
records to corroborate the presence of such symptoms in 
service. 

The evidence of record in October 1985 also included 
statements from comrades of the veteran and the veteran's 
father, and testimony from the veteran to the effect that he 
had multiple sclerosis symptoms in service.  The 
recollections of those individuals many years after service 
have slight probative value and lack credibility absent 
confirmatory clinical records to substantiate such 
recollections.  In this case, the service medical record are 
completely negative for any multiple sclerosis symptoms, and 
the veteran reported at the time of his medical examination 
for separation from service that he never had  neuritis, 
paralysis, eye trouble or foot trouble.

A review of the October 1985 shows that the Board considered 
the relevant evidence and applicable statutory and regulatory 
criteria relating to the veteran's claim for service 
connection for multiple sclerosis.  A review of the evidence 
then of record and consideration of the applicable legal 
criteria shows that there was a tenable basis for the Board's 
October 1985 decision, denying service connection for 
multiple sclerosis.  Under 38 C.F.R. § 20.1411(a) (2001) the 
doctrine of the favorable resolution of doubt is inapplicable 
in motions alleging CUE in a prior Board decision.

For the above reasons, the Board concludes that there is no 
basis for revision or reversal of the October 1985 Board 
decision on the grounds of CUE.  The motion for revision or 
reversal of that decision based on CUE is denied.



ORDER

The motion for reversal or revision of the October 1985 Board 
decision, denying service connection for multiple sclerosis, 
based on CUE is denied.




		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



